Case 1:14-ml-02570-RLY-TAB Document 10580 Filed 04/30/19 Page 1 of 2 PageID #: 80004



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


     In Re: COOK MEDICAL, INC., IVC                )
     FILTERS MARKETING, SALES                      )     1:14-ml-02570-RLY-TAB
     PRACTICES AND PRODUCT                         )     MDL No. 2570
     LIABILITY LITIGATION                          )
     ___________________________________           )


     This Document Relates to:

     Annette Sales-Orr, 1:16-cv-02636
     Mary Thomas (GA), 1:16-cv-03521
     Elizabeth Duffy, 1:17-cv-00254
     Ivan Ortiz, 1:17-cv-01802
     Herman Purvis, 1:17-cv-02556
     Marie Wilson, 1:17-cv-03337
     Ernest Muhammad, 1:17-cv-03542
     Dorothy Stroech, 1:17-cv-03543
     Juanita Heard, 1:17-cv-04592
     Jimmie Nixon, 1:17-cv-04693
     Brent Fichtner, 1:18-cv-00286
     Henry Austin, 1:18-cv-01313
     Robert Davis, 1:18-cv-01375
     William Wendt, 1:18-cv-03283
     _____________________________________


       ORDER ON PLAINTIFFS’ MOTION FOR LEAVE TO FILE SURREPLY

         Plaintiffs move for leave to file a surreply in response to the Cook Defendants’

   Reply in Support of Motion for Judgment on the Pleadings Based on Federal Preemption

   in Bird’s Nest Filter Cases. There being no objection, the Motion (Filing No. 9950) is




                                               1
Case 1:14-ml-02570-RLY-TAB Document 10580 Filed 04/30/19 Page 2 of 2 PageID #: 80005



   GRANTED. Plaintiffs shall file their surreply1 within five days of the date of this Order.



   SO ORDERED this 30th day of April 2019.




   Distributed Electronically to Registered Counsel of Record.




   1
    Before the court granted Plaintiffs leave to file their surreply, they filed the same. (Filing No.
   9951). That filing is hereby STRICKEN.
                                                    2
